DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 06/22/2020.   Claims 1-20 pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 06/22/2020 have been accepted and considered by the Examiner.

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 11, and 12 of U.S. Patent No. 10,741,170. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale. By comparing independent Claims 1, 11, 18 in the current App. ‘419 with Claims 1, 11, and 12 of U.S. Patent No. 10,741,170 individually and correspondingly, several similarities and overlapping limitations can be observed as presented in Table 1 below with respect to, see e.g., the recited inter alia  “…selecting from the word sequence …to the preset client information…” and “…if the first word is found in the client information, using the word sequence as the speech recognition result; and if the first word is not found in the client information, correcting the word sequence by pinyin-based fuzzy matching, and using the corrected word sequence as the speech recognition result.”
The mentioned independent Claims 1, 11, and 18 in the current App. ‘419 when compared to Claims 1, 11, and 12 of U.S. Patent No. 10,741,170 individually and correspondingly are obvious variants as noted in the analyzed limitations, and as observed featuring the same functionalities in the Table 1 below. Dependent Claims 2-10; 12-17; and 19-20 also follow the same rationale as to corresponding independent Claims 1, 11, and 18, and thus is(are) also rejected on the same reasons with regards to ground(s) of nonstatutory obviousness-type double patenting, and  due to their further dependency.
Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate, substitute, and/or add limitations in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 

Table 1:
App. 16/908,419
1. A method, comprising: 


acquiring, through decoding, a word sequence corresponding to a speech signal; and 
verifying the accuracy of the word sequence and generating a speech recognition result by performing operations comprising: 





























selecting from the word sequence a first word that corresponds to client information; 


searching for the first word in the client information; 


if the first word is found in the client information, using the word sequence as the speech recognition result; and 

if the first word is not found in the client information, correcting the word sequence by pinyin-based fuzzy matching, and using the corrected word sequence as the speech recognition result.


11. One or more non-transitory computer-readable mediums storing instructions executable by one or more processors, wherein execution of the instructions cause the one or more processors to perform operations comprising: acquiring, through decoding, a word sequence corresponding to a speech signal; and verifying the accuracy of the word sequence and generating a speech recognition result by performing operations comprising: selecting from the word sequence a first word that corresponds to client information; searching for the first word in the client information; if the first word is found in the client information, using the word sequence as the speech recognition result; and if the first word is not found in the client information, correcting the word sequence by pinyin-based fuzzy matching, and using the corrected word sequence as the speech recognition result.

18. A system, comprising: one or more processors; one or more non-transitory computer-readable mediums storing instructions executable by the one or more processors, wherein execution of the instructions cause the one or more processors to perform operations comprising: acquiring, through decoding, a word sequence corresponding to a speech signal; and verifying the accuracy of the word sequence and generating a speech recognition result by performing operations comprising: selecting from the word sequence a first word that corresponds to client information; searching for the first word in the client information; if the first word is found in the client information, using the word sequence as the speech recognition result; and if the first word is not found in the client information, correcting the word sequence by pinyin-based fuzzy matching, and using the corrected word sequence as the speech recognition result.


U.S. Patent: 10,741,170
1. A method, comprising: 


generating, based on a preset speech knowledge source, a search space comprising preset client information, the preset speech knowledge source comprising: a lexicon, a language model, and a triphone state bundling list, the search space comprising: a weighted finite state transducer (WFST) that is based on the triphone state bundling list, the lexicon, and the language model, each of the basic units of the search space comprising a context-dependent triphone, wherein generating the search space comprises: obtaining the WFST by adding, by label replacement, preset client information corresponding to a preset theme class into a pre-generated WFST that is at least based on the language model; extracting a characteristic vector sequence of a to-be-recognized speech signal, the characteristic vector sequence comprising a sequence of characteristic vectors; calculating a probability at which a first characteristic vector of the characteristic vectors corresponds to each of the basic units of the search space; and 

executing a decoding operation in the search space by using the probability as an input to obtain a word sequence corresponding to the characteristic vector sequence.
11. The method of claim 1, further comprising: after obtaining the word sequence, verifying an accuracy of the word sequence by performing text matching with the preset client information.

12. The method of claim 11, wherein verifying the accuracy of the word sequence comprises: 

selecting from the word sequence a to-be-verified word that corresponds to the preset client information; 

searching for the to-be-verified word in the preset client information; 

if the to-be-verified word is found in the preset client information, using the word sequence as a speech recognition result; and 

if the to-be-verified word is not found in the preset client information, correcting the word sequence by pinyin-based fuzzy matching, and using the corrected word sequence as the speech recognition result.









Allowable Subject Matter
5.       Claims 1-20 would be allowable over the prior art of record for at least the same reasons as provided in App. 15/969,926, now U.S. Patent: 10,741,170.

Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ji et al., (Heng Ji, R. Grishman and Wen Wang, "Phonetic name matching for cross-lingual Spoken Sentence Retrieval," 2008 IEEE Spoken Language Technology Workshop, 2008, pp. 281-284) discloses see e.g., “…Cross-lingual Spoken Sentence Retrieval (CLSSR) remains a challenge, especially for queries including OOV words such as person names…paper proposes a simple method of fuzzy matching between query names and phones of candidate audio segments. This approach has the advantage of avoiding some word decoding errors in Automatic Speech 
    PNG
    media_image1.png
    419
    362
    media_image1.png
    Greyscale
Recognition (ASR). Experiments on Mandarin-English CLSSR show that phone-based searching and conventional translation-based searching are complementary. Adding phone matching achieved 26.29% improvement on F-measure over searching on state-of-the-art Machine Translation (MT) output and 8.83% over Entity Translation (ET) output.…” (See e.g., Ji et al., Abstract, Fig. 1).

Please, see PTO-892 for more details. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656